

Exhibit 10.16
HESKA CORPORATION


DIRECTOR COMPENSATION POLICY


Non-employee directors of Heska Corporation, a Delaware corporation (the
"Company") shall receive the following compensation for their service as a
member of the Board of Directors (the "Board") of the Company:


Cash Compensation
    
Annual Retainer for General Board Service


Effective April 1, 2020, each non-employee director shall be entitled to an
annual cash retainer in the amount of $55,000 (the "Annual Retainer"). The
Company shall pay the Annual Retainer on a quarterly basis in advance on the
first day of the calendar quarter, subject to the non-employee director's
continued service to the Company as a non-employee director on such date.


Annual Retainer for Chair of the Board


Commencing April 1, 2020, the chair of the Board shall be entitled to an annual
cash retainer in the amount of $50,000 (the "Service Retainer"). The Company
shall pay the Service Retainer on a quarterly basis in advance on the first day
of the calendar quarter, subject to the applicable non-employee director's
continued service to the Company in the chair of the Board role on such date.


 
 
 

Equity Compensation


Annual Award


Commencing with the 2020 Annual Meeting of Stockholders, each non-employee
director elected to the Board and each other continuing non-employee director
shall automatically receive an annual grant (the "Annual Grant") of stock valued
at $125,000 (the "Equity Value") based on the fair market value of the Company’s
common stock at the end of the day of grant which shall be the date of each
Company Annual Meeting of Stockholders, subject to such grant covering a maximum
of 5,000 shares (the "Share Cap"). Each Annual Grant shall vest (the "Vesting
Time") in full on the latter of (i) the one year anniversary of the date of
grant and (ii) the Company’s Annual Meeting of Stockholders for the year
following the year of grant for the award (the "Vesting Meeting"), subject to
(i) the non-employee director's continued service to the Company through the
Vesting Time, unless the non-employee director’s current term expires at the
Vesting Meeting in which case vesting is subject to the non-employee director’s
service to the Vesting Meeting and (ii) the non-employee director not engaging
in “competition”, as defined in a restricted stock agreement to be executed by
the non-employee director, to




--------------------------------------------------------------------------------




the Vesting Time. An Annual Grant may vest early in certain circumstances
related to the death or disability of a non-employee director.


Initial Award


Any non-employee directors appointed or elected to our Board between Annual
Meetings of Stockholders shall automatically receive a grant of stock (the
"Initial Grant") valued at the Equity Value based on the fair market value of
the Company’s common stock at the end of the day of grant, adjusted pro rata for
the time until the next Annual Meeting of Stockholders, subject to the Share Cap
adjusted pro rata for the time until the next Annual Meeting of Stockholders.
The Initial Grant shall vest (the "Initial Time") in full on the latter of (i)
the one year anniversary of the date of grant and (ii) the Company’s next Annual
Meeting of Stockholders (the "Initial Meeting"), subject to (i) the non-employee
director's continued service to the Company through the Initial Time, unless the
non-employee director’s current term expires at the Initial Meeting in which
case vesting is subject to the non-employee director’s service to the Initial
Meeting and (ii) the non-employee director not engaging in “competition”, as
defined in a restricted stock agreement to be executed by the non-employee
director, to the Initial Time. An Initial Grant may vest early in certain
circumstances related to the death or disability of a non-employee director.


Provisions Applicable to All Non-Employee Director Option Grants


All grants shall be subject to the terms and conditions of the Company's 1997
Stock Incentive Plan or 2003 Equity Incentive Plan, as applicable, and the terms
of the Stock Option Agreement issued thereunder.


For purposes of this Director Compensation Policy, the "value" for Initial
Grants and Annual Grants to non-employee directors shall be determined in
accordance with the Company's option valuation policy in place at the time of
grant for financial reporting purposes.


Expense Reimbursement
      
All non-employee directors shall be entitled to a set reimbursement from the
Company for their reasonable travel (including airfare and ground
transportation), lodging and meal expenses incident to meetings of the Board or
committees thereof or in connection with other Board related business. The
Company shall also reimburse directors for attendance at director continuing
education programs that are relevant to their service on the Board and which
attendance is pre-approved by the Chair of the Corporate Governance Committee
and Chairman of the Board.


Amended and Restated February 19, 2020




